         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  DOMINIQUE D. MIKEL,

                                          Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 620-007

                  SMITH T.C.; and SMOKE,

                                           Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order dated February 21, 2020, the Report and Recommendations is

                     ADOPTED as the Court's opinion; therefore, Plaintiff's Complaint is DISMISSD without prejudice.

                     Furthermore, Plaintiff is DENIED in forma pauperis status on appeal. This case stands CLOSED.




            02/21/2020                                                         Scott L. Poff
           Date                                                                Clerk



                                                                               (By)
                                                                                By) Deputy Clerk
GAS Rev 10/1/03
